EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Lucas Myslinski on 9/3/2021.

The application has been amended as follows: 
Claim 2 has been cancelled. 
(currently amended)  An aerial drone device comprising:
		a device body;
at least one motor coupled to the device body;
		at least one propeller coupled to the at least one motor;
		at least one camera coupled to the device body, wherein the at least one camera is configured to acquire content;
		a plurality of information acquisition components coupled to the device body, wherein a first information acquisition component of the plurality of information acquisition components is positioned in a first direction, and a second information acquisition component of the plurality of information acquisition components is positioned in a second direction, wherein the plurality of information acquisition components are configured to acquire external information;
		at least one power supply configured to provide power to the at least one motor, the at least one camera, and the plurality of information acquisition components;
		a memory configured to store an application, the application configured to:

			acquire depth information using the at least one camera, the plurality of information acquisition components, or any combination thereof;
			direct the aerial drone device to navigate based on the content from the at least one camera, the external information from the plurality of information acquisition components, or any combination thereof, including avoiding at least one obstacle;
			track at least one object;
			generate a depth map using the depth information, wherein the depth map is used to track the at least one object;
			predict a trajectory of the at least one object; and
			track the at least one object based on the trajectory when a view of the at least one object is obstructed; and
		a processor configured to process the application,
wherein the aerial drone device is configured to automatically re-position itself to avoid an obstruction by utilizing the depth map and an obstruction analysis, wherein the aerial drone device moves to reduce an amount of obstruction, wherein the aerial drone device continues to re-position itself to find a zero amount of obstruction to continue moving,
wherein the device body is configured to transition from a folded configuration to an unfolded configuration and from the unfolded configuration to the folded configuration, wherein the device body includes components capable of folding such that the aerial drone device has a smaller storage footprint when in the folded configuration than when in the unfolded configuration, wherein the aerial drone device is configured to fly in the unfolded configuration.


		a controller device; and
		an aerial drone device configured to acquire content and communicate with the controller device, wherein the aerial drone device includes a body configured to secure at least one power supply, the at least one power supply configured to supply power to: 
			at least one motor configured to cause at least one propeller to move,
			at least one camera, wherein the at least one camera is configured to acquire the content, and
			a plurality of information acquisition components, wherein a first information acquisition component of the plurality of information acquisition components is positioned in a first direction, and a second information acquisition component of the plurality of information acquisition components is positioned in a second direction, wherein the plurality of information acquisition components are configured to acquire external information,
	wherein the aerial drone device is further configured to:
		process the content acquired by the at least one camera, the external information acquired by the plurality of information acquisition components, or any combination thereof;
		acquire depth information using the at least one camera, the plurality of information acquisition components, or any combination thereof;
		navigate based on the content from the at least one camera, the external information from the plurality of information acquisition components, or any combination thereof, including avoiding at least one obstacle;
		track at least one object using the depth information;
		generate a depth map using the depth information, wherein the depth map is used to track the at least one object;

		track the at least one object based on the trajectory when a view of the at least one object is obstructed,
wherein the aerial drone device is configured to automatically re-position itself to avoid an obstruction by utilizing the depth map and an obstruction analysis, wherein the aerial drone device moves to reduce an amount of obstruction, wherein the aerial drone device continues to re-position itself to find a zero amount of obstruction to continue moving,
wherein the body is configured to transition from a folded configuration to an unfolded configuration and from the unfolded configuration to the folded configuration, wherein the body includes components capable of folding such that the aerial drone device has a smaller storage footprint when in the folded configuration than when in the unfolded configuration, wherein the aerial drone device is configured to fly in the unfolded configuration.

19.	(currently amended)  A method comprising:
		acquiring content with at least one camera of an aerial drone device;
		acquiring external information with a plurality of information acquisition components of the aerial drone device, wherein a first information acquisition component of the plurality of information acquisition components is positioned in a first direction, and a second information acquisition component of the plurality of information acquisition components is positioned in a second direction;
		processing the content acquired by the at least one camera, the external information acquired by the plurality of information acquisition components, or any combination thereof;

		generating a depth map using the depth information, wherein the depth map is used to track at least one object;
		predicting a trajectory of the at least one object;
		tracking the at least one object based on the trajectory when a view of the at least one object is obstructed;
		navigating the aerial drone device based on the content acquired by the at least one camera, the external information acquired by the plurality of information acquisition components, or any combination thereof, wherein navigating includes tracking the at least one object and avoiding at least one obstacle, further wherein navigating includes utilizing at least one motor configured to cause at least one propeller to move; and
wherein the aerial drone device is configured to automatically re-position itself to avoid the at least one obstacle by utilizing the depth map and an obstruction analysis, wherein the aerial drone device moves to reduce an amount of obstruction, wherein the aerial drone device continues to re-position itself to find a zero amount of obstruction to continue moving,
wherein the aerial drone device is configured to transition from a folded configuration to an unfolded configuration and from the unfolded configuration to the folded configuration, wherein the aerial drone device includes components capable of folding such that the aerial drone device has a smaller storage footprint when in the folded configuration than when in the unfolded configuration, wherein the aerial drone device is configured to fly in the unfolded configuration.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the closest prior arts of record fail to teach and/or disclose the following: 
track at least one object using the depth information; generate a depth map using the depth information, wherein the depth map is used to track the at least one object; predict a trajectory of the at least one object; and track the at least one object based on the trajectory when a view of the at least one object is obstructed, wherein the aerial drone device is configured to automatically re-position itself to avoid an obstruction by utilizing the depth map and an obstruction analysis, wherein the aerial drone device moves to reduce an amount of obstruction, wherein the aerial drone device continues to re-position itself to find a zero amount of obstruction to continue moving, wherein the body is configured to transition from a folded configuration to an unfolded configuration and from the unfolded configuration to the folded configuration, wherein the body includes components capable of folding such that the aerial drone device has a smaller storage footprint when in the folded configuration than when in the unfolded configuration, wherein the aerial drone device is configured to fly in the unfolded configuration.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MACEEH ANWARI whose telephone number is (571)272-7591.  The examiner can normally be reached on 9-9:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Ortiz can be reached on 5712721206.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


MACEEH . ANWARI
Primary Examiner
Art Unit 3663



/MACEEH ANWARI/Primary Examiner, Art Unit 3663